This opinion is subject to administrative correction before final disposition.




                                  Before
                      KING, MCCONNELL, and FOIL,
                         Appellate Military Judges
                         _________________________

                           UNITED STATES
                               Appellee

                                      v.

                          Robert T. DOYLE
                      Master-at-Arms Seaman (E-3),
                                U.S. Navy
                                Appellant

                              No. 201900051

                         Decided: 11 December 2019.
   Appeal from the United States Navy-Marine Corps Trial Judiciary.
   Military Judge: Commander Hayes Larson, U.S. Navy. Sentence ad-
   judged 23 October 2018 by a special court-martial convened at Naval
   Station Norfolk, Virginia, consisting of a military judge sitting alone.
   Sentence approved by the convening authority: reduction to E-1, con-
   finement for 110 days, and a bad-conduct discharge.
   For Appellant: Captain Scott F. Hallauer, JAGC, USN.
   For Appellee: Brian K. Keller, Esq.
                         _________________________

       This opinion does not serve as binding precedent under
             NMCCA Rule of Appellate Procedure 30.2(a).
                         _________________________

PER CURIAM:
   After careful consideration of the record, submitted without assignment of
error, we have determined that the findings and sentence are correct in law
              United States v. Doyle, NMCCA No. 201900051


and fact and that no error materially prejudicial to Appellant’s substantial
rights occurred. Articles 59 and 66, UCMJ, 10 U.S.C. §§ 859, 866.
   The findings and sentence are AFFIRMED.


                               FOR THE COURT:




                               RODGER A. DREW, JR.
                               Clerk of Court




                                     2